DETAILED ACTION
This communication is responsive to the Patent Board Decision to reverse the Examiner on 10/08/2021. 
Claims 1-20 have been presented.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Upon further search and consideration, claim 1 is allowed because the closest prior art made of record considered pertinent to applicant's disclosure, neither alone or in combination, discloses a method (system and a non-transitory computer-readable medium, storing processor executable instruction) for protecting memory of a virtual computing instance executing within a host computer in the precise manner disclosed by the Applicant’s claimed invention.
The closest prior art discloses the following: 
Rajagopal et al. (US Pat. 2007/0055837 A1) discloses a memory management technique to process a request to allocate memory, i.e., software application, or agent executing within a virtual machine (VM), as part of loading and initializing or as part of receiving a first request from a component executing within the virtual computing instance, to protect a first memory page, or examining the privilege mode of a component making such a request to protect memory, in the precise manner disclosed by the Applicant’s invention.

Chauvel et al. (US Pub. 2008/0134322 A1) discloses a system in which a privileged instruction can only be executed when bit R15.P is asserted or bit R15.U is asserted; the only way to enter a privilege mode is using a micro-sequence (setting bit R15.U to 1), a set of micro-sequences can exclusively control access to privileged resources.  Chauvel does not explicitly disclose limitation features, i.e., receiving a first request from a component executing within the virtual computing instance, to protect a first memory page, or examining the privilege mode of a component making such a request to protect memory, in the precise manner disclosed by the Applicant’s invention.

Epstein, Joe (US Pat. 9,256,552 B2) discloses a method for selective access to executable memory comprising a computer executing a supervisor program: the
supervisor program establishing a plurality of different memory access permissions comprising any combination of read, write, and execute permissions for one or more different regions of memory of executable memory.  Epstein does not explicitly disclose limitation features, i.e., receiving a first request from a component executing within the virtual computing instance, to protect a first memory page, or examining the privilege mode of a component making such a request to protect memory, in the precise manner disclosed by the Applicant’s invention.

Claim 11 represents a system configured to process the method steps of claim 1.  Claim 11 is substantively similar in scope to claim 1 and is therefore allowed for the same reasons outlined in the reasons for allowance for claim 1 above.

Claim 16 represents a non-transitory computer-readable medium storing executable instructions to process the method steps of claim 1.  Claim 16 is substantively similar in scope to claim 1 and is therefore allowed for the same reasons outlined in the reasons for allowance for claim 1 above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FELICIANO S MEJIA/ whose telephone number is (571)270-5994. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FELICIANO S. MEJIA/
Examiner
Art Unit 2492




/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492